internal_revenue_service number release date index number ------------------------ ------------------------- --------------------------- - legend spouse trust a department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-135685-03 date june ------------------------- ----------------------------------------------------------------------------------------- ------------------------ date taxpayer ----------------- ----------------------------------------------------------------------------------------- year year year year year year year year year year year year trust b_trust c trust d ----------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ----------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------- ----------------------- ----------------------------------------------------------------------------------------- date child child child partnership attorney ----------------------- ------------------ ------------------------------ ----------------------- -------------------------------- ----------------------------------------------- --------------------- ----------------------------- -------------------------- -------------------------- the facts and representations submitted are summarized as follows this is in response to your letter dated date and prior plr-135685-03 accounting firm date date dear sir correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst tax exemption trust a spouse established trust a an irrevocable_trust on date to benefit spouse’s grandchildren and other skip persons trust a holds insurance policies the premiums for which are funded by spouse through annual split_gifts with taxpayer trustee may pay to any one or more of spouse’s descendants so much of the net_income as the trustee from time to time considers advisable for the beneficiary’s support health education and welfare taking into account their respective incomes known to the trustee adding any unpaid net_income to principal payments shall not be advancements trust a taxpayer and spouse reported each transfer on a form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return and elected to split each gift under sec_2513 taxpayer made late or timely allocations of gst_exemption for each transfer of cash to trust a for each year spouse and taxpayer elected to split_gifts under sec_2513 taxpayer filed a gift_tax_return for each year reporting the transfers to trust a beginning in year and continuing through year taxpayer allocated any remaining gst_exemption to each transfer when possible but did not have sufficient remaining exemption amounts to allocate exemption to the full value of the transfers taxpayer’s year and year gift_tax returns included the following statement with respect to the allocation of gst_exemption to the transfers to trust a article iii paragraph provides that while either taxpayer or spouse is living the in year year year year year and year spouse made transfers in year year year year year and year spouse transferred cash to plr-135685-03 donor allocates to this trust the smallest amount of the donor’s gst_exemption necessary to produce an inclusion_ratio as defined in internal_revenue_code sec_2642 which is closest to or if possible equal to zero this is a formula election which will change if values are changed on audit article iv of each trust provides that the trustee may pay to any one or more of spouse created irrevocable trusts trust b_trust c and trust d for the benefit on date in year spouse gifted limited_partnership interests in partnership to trust b_trust c and trust d of each of his three children and their descendants on date spouse’s children are child child and child trust b_trust c and trust d have similar provisions and differ only in the name of the primary beneficiary of each trust the primary beneficiary of trust b is child the primary beneficiary of trust c is child the primary beneficiary of trust d is child the primary beneficiary and the descendants of the primary beneficiary so much or all of the net_income and principal as the trustee from time to time considers advisable for the beneficiary’s support health education and welfare taking into account their respective incomes known to the trustee adding any unpaid net_income to principal payments shall not be advancements trust b_trust c and trust d for the benefit of child child and child respectively after the transfer trust b_trust c and trust d each owned a percent limited_partnership_interest in partnership spouse retained a percent limited_partnership_interest and a percent general_partnership interest in partnership taxpayer and spouse each filed gift_tax returns for year and elected to split the year gifts to trust b_trust c and trust d under sec_2513 a letter written by attorney taxpayer’s estate planner in year advised accounting firm to allocate gst_exemption to the trusts accounting firm prepared the returns but did not allocate taxpayer’s gst_exemption to the gifts an appraisal with respect to the valuation of the limited_partnership interests in partnership was attached to both returns no other transfers have been made to trust b_trust c or trust d there have been no taxable terminations of or distributions from trust b_trust c or trust d as defined in sec_2612 accounting firm discovered that taxpayer’s gst_exemption was not allocated to the transfers to the trusts accounting firm and attorney advised taxpayer to make late allocations under the direction of taxpayer attorney prepared amended gift_tax returns for year allocating gst_exemption to trust b_trust c and trust d the amended returns were filed on date accounting firm subsequently discovered an error in the valuation of partnership reported in the year gift_tax returns accounting taxpayer has requested the following rulings an extension of time to make plr-135685-03 firm prepared amended gift_tax returns to correct the valuation errors the amended gift_tax returns were filed on or about date rulings requested an allocation of his gst_exemption to his portion of the gifts made on date to trust b_trust c and trust d the late allocations made by taxpayer on date with respect to the date transfers to trust b_trust c and trust d are void pursuant to the formula allocation of gst_exemption on taxpayer’s year gift_tax_return the smallest amount of taxpayer’s available gst_exemption necessary to produce an inclusion_ratio that is closest to or equal to zero will be allocated to taxpayer’s portion of the year transfer to trust a an extension of time to make an allocation of taxpayer’s gst_exemption to his portion of the year and year transfers to trust a pursuant to the formula allocation of gst_exemption on taxpayer’s year gift_tax_return the smallest amount of taxpayer’s available gst_exemption necessary to produce an inclusion_ratio that is closest to or equal to zero will be allocated to taxpayer’s portion of the year transfer to trust a sec_2513 of the internal_revenue_code provides that a gift made by one spouse to any person other than the other spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states have signified under the regulations provided for in subsection b their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides that consent to the application of the provisions of sec_2513 with respect to a calendar_period shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if the consent of each spouse is signified on his own return skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2513 provides that paragraph shall apply only if both spouses sec_2631 provides that for purposes of determining the inclusion_ratio sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2632 provides that any allocation by an individual of his or her gst plr-135685-03 exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed provides in relevant part that except as provided in sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that in determining whether to grant relief under notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose due sec_301_9100-3 provides that in general requests for extensions of time plr-135685-03 allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to file a supplemental form_709 with a notice of allocation allocating gst_exemption to the transfers made to trust b_trust c and trust d on date in addition taxpayer is granted an extension of time of days from the date of this letter to file supplemental form sec_709 with notices of allocation allocating gst_exemption to the transfers made to trust a in year and year each allocation will be effective as of the date of the transfer and the gift_tax value of each transfer will be used in determining the amount of the gst_exemption allocated to each trust the inclusion_ratio for the trusts should be determined under sec_2642 and sec_2642 the late allocations filed on date with respect to trust b_trust c and trust d in excess of the amount necessary to obtain an inclusion_ratio of zero with respect to the trust will be void under sec_26_2632-1 furthermore pursuant to the formula allocations of gst_exemption on taxpayer’s year and year based on the facts submitted and the representations made we conclude that sec_301_9100-3 provides that a taxpayer is deemed to have acted except as expressly provided herein no opinion is expressed or implied plr-135685-03 gift_tax returns the smallest amount of taxpayer’s available gst_exemption necessary to produce an inclusion_ratio that is closest to or equal to zero will be allocated to taxpayer’s portion of the year and year transfers to trust a a copy of this letter should be attached to each supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we are expressing no opinion as to whether the transfers to trust b_trust c and trust d are subject_to an estate_tax_inclusion_period under sec_2642 in addition we have specifically not ruled on the value of the transfers to trust b_trust c and trust d representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to your attorney provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 the rulings contained in this letter are based upon information and sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
